The Attorney         General of Texas
                                       November   9, 1977
JOHN L. HILL
Attorney General


9uPmn-m coun 0w!4np   Honorable Robert A. Sone            Opinion No. H- 1088
P.O. Box 12549
Aumhl. 7x. 79711
                      Attorney at Law
512479.2901           County Courthouse                   Re: Whether a county
                      Leakey, Texas 70073                 may combine justice
                                                          precincts so there are
                                                          only two justice pre-
                      Dear Mr. Sone:                      cincts in the county.
                           You have requested our opinion as to whether a
                      county may combine its justice precincts so that there
                      are only two justice precincts in the county. You state
                      that, at present, Real County has only two justices of
                      the peace for its four precincts.
                           Article 5, section 18 of the Texas Constitution pro-
                      vides, in pertinent part:
                                Each organized county in the State now or
                                hereafter existing, shall be divided from
                                time to time, for the convenience of the
                                people, into precincts, not less than four
                                and not more than eight . . . . In each
                                such precinct there shall be electedone
                                Justice of the Peace and one Constable. . . .

                      (Emphasis added).    The constitutional requirement regarding
                      the minimum number   of precincts Is clear, and, as we Ob-
                      served in Attorney   General Opinion H-32 (1973), with respect
                      to another portion   of article 5, section 18:
                                This provision leaves no room for inter-
                                pretation and it must be obeyed. There
                                must be one commissioner from each of
                                four precincts, elected by the voters of
                                each precinct.
                      Id. at 1. See Williams v. Castleman, 247 S.W. 263, 267 (Tex.
                      1922)~ StatGx   rel. Dowlen v. Rigsby. 43 S.W. 271, 273 (Tex.
                      Civ. Ape.), writ ref'd, 43 S.W. 1101 (Tex. 1897). Thus,




                                               p. 4467
Honorable Robert A. Sone        - Page 2   (H-1088)


in our opinion, a county must maintain a minimum of four
justice precincts.
     Furthermore, article 5, section 18 also requires that a
justice of the peace "shall be elected" in each precinct. In
the event of a vacancy in the office, article 5, section 28
directs that it "shall be filled by the Commissioners Court
until the next succeeding General Election."
                        SUMMARY
            A county may not combine its justice pre-
            cincts so that there are only two justice
            precincts in the county.

                               Xery truly yours,



                                Attorney General of Texas
APPROVED:



              DALL, First Assistant



C. ROBERT HEATH, Chairman
Opinion Committee
jst




                           p. 4468